1

2

3

4
                                UNITED STATES DISTRICT COURT
5
                                       DISTRICT OF NEVADA
6
                                                   ***
7
      FELISES BURTON,                                       Case No. 2:19-cv-00982-JAD-BNW
8
                                           Plaintiff,               ORDER
9            v.
10    DR. SHAWN MAPLETON, et al.,

11                                    Defendants.

12

13

14   I.     DISCUSSION

15          According to the Las Vegas Detention Center inmate database, Plaintiff is no

16   longer incarcerated at the Las Vegas Detention Center, and Plaintiff has not filed an

17   updated address notification with the Court informing the Court of his current address.

18   The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party

19   must immediately file with the court written notification of any change of mailing address,

20   email address, telephone number, or facsimile number. The notification must include

21   proof of service on each opposing party or the party’s attorney. Failure to comply with

22   this rule may result in the dismissal of the action, entry of default judgment, or other

23   sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants

24   Plaintiff thirty (30) days from the date of entry of this order to file his updated address with

25   this Court. If Plaintiff does not update the Court with his current address within thirty (30)

26   days from the date of entry of this order, the Court will dismiss this action without

27   prejudice.

28   II.    CONCLUSION

                                                        1
1
            For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
2
     with the Court within thirty (30) days from the date of this order.
3
            It is further ordered that, if Plaintiff fails to timely comply with this order, the Court
4
     shall dismiss this case without prejudice.
5

6           DATED THIS 16 day of December 2019.

7
                                                  UNITED STATES MAGISTRATE JUDGE
8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
